Citation Nr: 0208794	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1943 to 
May 1946.  He died on June [redacted], 1993.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 decision of the Department of Veterans 
Affairs (VA) Phoenix Regional Office (RO), which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  In September 2000, the Board remanded this 
matter for further evidentiary development.  The Board 
observes that the RO completed the requested development 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran died in June 1993 at the age of 71; the 
immediate cause of his death was non-small cell lung cancer.

2.  His fatal non-small cell lung cancer was not manifested 
in service or in the first post-service year, and it is not 
shown to have been related to the veteran's active service.

3.  He had no service-connected disability during his 
lifetime.


CONCLUSION OF LAW

A service-connected disability was neither the principal 
cause nor a contributory cause of the veteran's death.  
38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record on which 
to decide the appellant's claim.  The Board is unaware of, 
and the appellant has not identified, any additional evidence 
which is necessary to make an informed decision on this 
issue.  Thus, the Board believes that all relevant evidence 
which is available has been obtained.  The appellant and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument, including 
presenting testimony at a personal hearing at the RO.  
Further, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of this 
issue would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
appellant.  Id.; Soyini, supra.

Factual Background 

Service records reflect that the veteran arrived in Sasebo, 
Japan on October 8, 1945 aboard the merchant vessel, SS 
Mormacwren, as part of Logistics Support Company No. 75, that 
he was transferred to USS ARD-22 on January 8, 1946, and 
departed Sasebo for the U.S. on March 2, 1946.  The appellant 
maintains, as did the veteran during his lifetime, that he 
visited Nagasaki on at least one and possibly more occasions.  

January 1982 private medical records indicated that a rectal 
mass was removed that month.  

August 1982 private medical records indicated that the 
veteran was treated for a small bowel obstruction secondary 
to radiation enteritis.  

By September 1982 decision, the RO denied service connection 
for rectal cancer, claimed as secondary to radiation 
exposure.  

By May 1984 decision, the Board denied service connection for 
carcinoma of the colon.

In April 1989, R. Barker, M.D., indicated that in January 
1982 the veteran's bowel and rectum were removed.  The tumor 
identified was referred to interchangeably as rectal or colon 
cancer.  However, Dr. Barker indicated that ultimately, the 
veteran's tumor was found to have constituted well 
differentiated adenocarcinoma.  

By September 1989 decision, the RO denied service connection 
for adenocarcinoma, claimed as secondary to radiation 
exposure.

A December 1989 statement from J. Eylands, M.D., indicated 
that the veteran's tumor was most properly described as a low 
rectosigmoid colonic tumor.  Dr. Eylands also stated that 
there was a "very definite" increased risk of colorectal 
cancer as a result of radiation exposure.  

A May 1990 letter from an official of the Defense Nuclear 
Agency (DNA) indicated that in August 1945, the veteran 
joined Logistic Support Company No. 75 in California, and in 
October 1945, he arrived with his unit in Sasebo, Kyushu, 
Japan (located 30 miles from Nagasaki) aboard the SS 
Mormacwren, and remained there through subsequent transfers 
to U.S. Naval Facilities in December 1945 and to the USS ARD-
22 on January 8, 1946, departing Sasebo for the U.S. on March 
2, 1946.  In total, the available evidence, according to the 
DNA official did not confirm that the veteran served with 
either the Hiroshima or Nagasaki forces.  Furthermore, 
according to the DNA official, the veteran was never closer 
than 30 miles from Nagasaki, while serving in Japan, and at 
such a distance, there was no risk of exposure to radiation.  

In November 1990, [redacted] indicated that he served as a 
petty officer of a group of sailors, who arrived in Sasebo, 
Japan, in the summer of 1945, and that after a time, they 
were ordered to Nagasaki "to plant signs around what was 
left of the city reading 'Atomic Area-Keep Out'."  

A January 1991 letter from an official of DNA indicated that 
the veteran's service record did not reveal any information 
to suggest that he served outside the Sasebo area during his 
service in Japan.

October 1991 private medical records indicate findings 
consistent with carcinoma of the lung.  

By January 1992 decision, the Board denied service connection 
for rectosigmoid colonic adenocarcinoma, claimed as secondary 
to exposure to ionizing radiation.  

April 1993 VA medical records reflected diagnoses of colon 
carcinoma, radiation enteritis, and lung carcinoma.  

The veteran died in June 1993 at the age of 71; the immediate 
cause of his death was listed as non-small cell lung cancer.  

A September 1993 letter from Mr. [redacted] indicated, among 
other general reminiscences, that he along with other 
servicemen were ordered to Nagasaki.  He again recalled 
erecting signs stating "Atomic Area-Keep Out."  

By August 1995 decision, the RO denied service connection for 
the cause of the veteran's death.  

In May 1997 the spouse of the veteran's cousin indicated that 
her husband wrote her that his cousin visited him aboard ship 
in Nagasaki harbor during the occupation.  

By April 1998 decision, the RO, in pertinent part, denied 
service connection for the cause of the veteran's death.  

In June 1998, J. Woolsey, D.D.S., stated that he had been 
taught of the risks of radiation in dental school.  He 
reported that fast dividing cells were most vulnerable to 
radiation damage; he explained that salivary glands consisted 
of fast-dividing cells.  He explained that an excess of 
salivary gland cells could lead to dry mouth syndrome, which 
caused periodontal breakdown.  

In a June 1998 written statement, a VA physician indicated 
that there should be no doubt that the veteran's death was 
caused by cancer of the lung.  

In a September 1998 written statement, T. Uptain indicated 
that he served in the Navy, and that his ship entered the 
harbor of Nagasaki, Japan, in October 1945 and he witnessed 
the devastation and saw victims of radiation whose hair and 
teeth were falling out.  He indicated that later in life, his 
teeth began to split one at a time.  Eventually, all of his 
teeth had to be removed.   

In September 1998, the appellant and her daughter testified 
at a hearing at the RO that the veteran was exposed to 
sufficiently intense ionizing radiation while stationed in 
Japan in the vicinity of Nagasaki, resulting in his 
rectosigmoid colon adenocarcinoma.  She indicated that he was 
stationed in Sasebo, but went to Nagasaki.  The appellant 
also testified that the veteran underwent extensive dental 
treatment during his lifetime and that a dentist had 
indicated that radiation exposure caused damage to the teeth.  
The veteran's daughter testified that she and her father were 
the only ones in four generations of family history to have 
suffered from lung cancer.  She further stated that she was 
born after he had returned from Japan.  

In January 1999, Dr. Woolsey indicated that some cells, such 
salivary gland cells, were particularly susceptible to damage 
from radiation.  Excessive radiation to the salivary glands 
caused a lack of saliva which ultimately caused tooth decay 
and deterioration of the gums and bones supporting the teeth.   

In September 2000, the Board determined that the appellant's 
claim of service connection for the cause of the veteran's 
death was well grounded and remanded the matter to the RO, 
asking that they continue to develop the evidence in this 
case pursuant to 38 C.F.R. § 3.311.  

A December 2000 memorandum from the RO to the VA's Advisory 
Review Staff outlined the circumstances of the veteran's 
service.  The memorandum reflected that there was no evidence 
that the veteran was ever closer than 30 miles from Nagasaki.  
The RO further informed the Advisory Review Staff of Dr. 
Eylands opinion that there was a very definite increased risk 
of colorectal cancer as a result of radiation exposure.  The 
RO indicated that the veteran died in June 1993 and that the 
cause of death was non-small cell lung cancer.  The RO stated 
that the veteran was 24 during the relevant period of 
service.  The dosage assessment was 0-gamma radiation 
according to DD form 1141, and that he was diagnosed with 
colorectal cancer at the age of 61 and lung cancer at the age 
of 70.  The veteran's post-service employment was in the 
construction industry.  Further, the memorandum indicated 
that there was no known exposure to known carcinogens after 
service and the veteran was a non-smoker.  

An October 2001 memorandum from the Director of the VA 
Compensation and Pension Service to VA's Undersecretary for 
Health asked that the latter review the available records and 
provide an opinion regarding whether the veteran's colorectal 
and lung cancers were the result of exposure to ionizing 
radiation in service.  The memorandum reflected that the 
veteran's daughter (born in 1948) was described by the 
appellant as "plagued with tumors" since childhood to 
include lung cancer as a young adult.  

A response to the foregoing was supplied later in October 
2001 from VA's Chief of Public Health and Environmental 
Hazards.  Following a review of the evidence and calculations 
regarding likely radiation exposure, the reviewing physician 
indicated that there was no reasonable possibility that the 
veteran's colorectal and lung cancers resulted from exposure 
to ionizing radiation.  

Law and Regulations 

To be entitled to service connection for a disease or 
disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. 
§§ 3.303(a), 3.306 (2001).

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (2001), 
including cancer, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(2001) following 90 days continuous active service during a 
period of war or following peacetime service on or after 
January 1, 1947, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
U.S.C. §§ 1101, 1112, 1113, 1137 (2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C. § 1310 (2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2001).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans. 38 U.S.C. § 1112(c) (2002); 38 C.F.R. § 3.309(d) 
(2001).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2001).  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by U.S. 
forces during the period beginning August 6, 1945, and ending 
on July 1, 1946; or internment as a prisoner of war (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(b)(i), (ii) (2001).  

Diseases specific to radiation-exposed veterans are as 
follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).  
Effective March 26, 2002, lung and colon cancers were added 
to the list.  (See 67 Fed. Reg. 3612-3616 (Jan. 25, 2002)).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2) (2001).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2001).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  

A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  The benefit-of-the-doubt 
rule does not apply when the Board has found that a 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Analysis

Initially, the Board finds that VA has complied with all of 
the applicable provisions of 38 C.F.R. § 3.311.  As outlined 
above, in order to establish service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There are several types of radiation-related cancer which are 
presumptively service connected under 38 U.S.C. § 1112 (c); 
38 C.F.R. § 3.309 (d); see also 38 C.F.R. § 3.311.  Cancer of 
the lung and colon are among those cancers.  However, this 
presumption may be rebutted if competent medical evidence 
indicates to the contrary.  Id.; 38 C.F.R. § 3.307(d).  

VA's Chief of Public Health advised reently that it was 
unlikely that the veteran's colorectal and lung cancers were 
attributable to exposure to ionizing radiation in service.  
Although there is medical evidence suggesting a causal 
relationship between the veteran's colorectal and lung 
cancers and his in-service exposure to ionizing radiation, 
the Board finds that evidence less probative than that 
outlined in the October 2001 memorandum.  As opposed to the 
Chief of Public Health, the dentist and physicians who had 
treated the veteran relied on information supplied by the 
veteran without access to service personnel and other 
records.  The October 2001 memorandum, furthermore, provides 
a cogent rationale for the conclusion reached.  Thus, the 
Board finds the information and opinion contained within the 
October 2001 memorandum more reliable and credible than the 
contrary evidence of record.  See 38 U.S.C. § 5107; Gilbert, 
supra.

Based on the foregoing, the Board finds by a preponderance of 
the evidence, that the veteran's colorectal and lung cancers 
were not caused by his exposure to ionizing radiation and, 
accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  38 U.S.C. 
§ 5107; Ortiz, supra.

The Board notes that the appellant and her daughter have both 
speculated that the veteran's cancers resulted from exposure 
to ionizing radiation in service.  Their assertions are not 
entirely unreasonable.  However, since the appellant and her 
daughter are neither trained in medicine nor medical experts, 
they are not competent to express an authoritative opinion as 
to the etiology of the veteran's disabilities or as to the 
cause of his death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

